987 A.2d 614 (2010)
201 N.J. 116
In the Matter of Dawn L. JACKSON, an Attorney at Law.
D-46 September Term 2009, 065224
Supreme Court of New Jersey.
February 3, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB *615 09-266, recommending on the record certified to the Board pursuant to Rule 1:20-(f) (default by respondent), that DAWN L. JACKSON, formerly of WEST PATERSON, who was admitted to the bar of this State in 2001, and who has been temporarily suspended from the practice of law since March 10, 2009, be disbarred for violating RPC 1.15(a) (knowing misappropriation of client trust funds), the principles of In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985), and In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), RPC 1.16(d) (upon termination of representation, a lawyer shall take steps to the extent reasonably practicable to protect a client's interest including refunding advance payment of unearned fee), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(b) (commission of a criminal act that reflects adversely on attorney's honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And DAWN L. JACKSON having been ordered to show cause why she should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that DAWN L. JACKSON be disbarred, effective immediately, and that her name be stricken from the roll of attorneys;
ORDERED that DAWN L. JACKSON be and hereby is permanently restrained and enjoined from practicing law and that respondent continue to comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.